AO 245B (Rev. 05/1 S/2018) Judgment in a Criminal Petty Case (Modified)                                                                                  Page l of I



                                      UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                                 JUDGMENT IN A CRIMINAL CASE
                                 v.                                                            (For Offenses Committed On or After November I, 1987)


                Angel Rafael Andrade-Hernandez                                                 CaseNumber: 3:18-mj-22319-RBB



                                                                                                                                            ED
REGISTRATION NO. 80196298
                                                                                                                                 OCT 2 4 2018
THE DEFENDANT:
 lZl pleaded guilty to count( s) _1:...::::o:_f.:::C.:::o:.:.m'.!p::.:la=i=nt:__ _ _ _ _ _ _ _ _---1~~C!IiLWER:fKUl,1-lu~.sll'!."'D"'IS;:fT"ERlFIC-(T;,iC~OtFUOR~Tm+-
 D was found guilty to count(s)                                                                       BY                                           !JFr:>UTV i
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                     Nature of Offense                                                                              Count Number(s)
8:1325(a)(2)                        ILLEGAL ENTRY (Misdemeanor)                                                                    1


 D The defendant has been found not guilty on count(s)
                                                                                    -------------------
 0 Count(s)                                                                                    dismissed on the motion of the United States.
                    -----------------~




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

  lZl   Assessment: $10 WAIVED          lZl Fine: WAIVED
 IZl    Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the    defendant's possession at the time of arrest upon their deportation or removal.
  D     Court recommends defendant be deported/removed with relative,                   charged in case _ _ .

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                          Wednesday, October 24, 2018
                                                                                          Date of Imposition of Sentence



                                                                                          H°'8Ltil::::LOCK
                                                                                          UNITED STATES MAGISTRATE JUDGE

                                                                                                                                      3:18-mj-22319-RBB
